IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DAVID PHILLIP RUFFA,                                   No. 69599
                 Petitioner,
                 vs.
                 THE STATE OF NEVADA,
                                                                                 FILED
                 Respondent.                                                     FEB 1 0 2016

                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of coram nobis. Petitioner
                 seeks DNA testing of biological evidence related to his criminal conviction.
                 We have reviewed the documents submitted in this matter, and without
                 deciding upon the merits of any claims raised therein, we decline to
                 exercise original jurisdiction in this matter because petitioner has an
                 adequate legal remedy. Petitioner may file a petition for genetic marking
                 testing pursuant to NRS 176.0918. 1 Accordingly, we
                              ORDER the petition DENIED.




                                          Parraguirre


                                             J.
                                                            Cherry



                 cc: David Phillip Ruffa
                      Attorney General/Carson City

                       1 Weexpress no opinion as to whether petitioner can satisfy the filing
                 requirements for such a petition.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e